DETAILED ACTION
Claims 1-25 are pending in the current application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 3/23/22, with respect to the rejection of claim 1 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Yin et al. (Pub. No. US 2021/0056076 A1) [0038] lines 38-41 and [0039] lines 1-8 which shows the generation of graph embedded vectors based on an aggregation of the vertex embeddings associated with a control flow graph representation of the code, thus a type of IR code representation and independent of the dependency graph

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 7, 9, 14, 16, 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Scarborough (Patent No. 4,710,872), Yin et al. (Pub. No. US 2021/0056076 A1), Bebee et al. (Patent No. US 10,409,560 B1), D’Souza et al. (Pub. No. US 2021/0110277 A1) and further in view of Riley et al. (Pub. No. US 2011/0263238 A1).

As to claims 1, 14 and 20, Scarborough discloses a computing system comprising: a memory to store compiled program code, the code including a plurality of intermediate representation (IR) code instructions (Scarborough Col. 3 lines 3-13; which show the use of IR code associated with CPU thus viewed as information being stored);
a processor coupled to the memory, the processor including one or more substrates and logic coupled to the one or more substrates, wherein the logic is implemented at least partly in one or more configurable logic or fixed-functionality hardware logic, the logic coupled to the one or more substrates to (Scarborough Col. 9 lines 41-53; which shows where the processors can include logic/instruction where the processor can include be any suitable processor capable of executing instructions thus viewed as including processors of configurable logic or fixed functional hardware logic in an operating system environment thus viewed as being coupled to a memory):
generate during inference a dependence graph based on the plurality of IR code instructions (Scarborough Col. 3 lines 3-13; which shows that a dependency graph is formed/generated from the intermediate representation of the code, where it is seen that the information is moving forward in being transformed and processed thus viewed as during inference without more detail limiting during inference of what).

Scarborough does not specifically disclose generate during inference a set of graph embedding vectors based on the plurality of IR code instructions, wherein the graph embedding vectors are generated independently of the dependency graph.

However, Yin discloses generate during inference a set of graph embedding vectors based on the plurality of IR code instructions, wherein the graph embedding vectors are generated independently of the dependency graph (Yin [0038] lines 38-41 and [0039] lines 1-8; which shows the generation of graph embedded vectors based on an aggregation of the vertex embeddings associated with a control flow graph representation of the code, thus a type of IR code representation and independent of the dependency graph and since information is moving forward and being processed viewed as during inference of the information)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Yin showing the generation of graph embedding vector into the IR representation of code structure of Scarborough, for the purpose of improving the accuracy of code similarity detection, as taught by Yin [0007] lines 1-14.


Scarborough as modified by Yin does not specifically disclose perform during inference, via a graph attention neural network, one of an analysis of the compiled program code or an enhancement of the compiled program code based on the dependency graph and the set of graph embedding vectors.

However, Bebee discloses perform during inference via a graph attention neural network, one of an analysis of the compiled program code or an enhancement of the compiled program code based on the dependence graph and the set of graph embedding vectors (Bebee Col. 13 lines 39-52 and Col. 15 lines 43-50 and lines 59-67; which shows a form of graph analysis optimization tied to neural networks algorithms, thus viewed as a graph attention neural network that is able to perform/determining the optimization/enhancement of the graphical information, where it is seen that the graph can be viewed as a dependency graph that can include the vector information, viewed as graph embedded vectors).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Bebee use of graph analysis into the graphing system of Scarborough as modified by Yin for the purpose of increasing usability by performing optimization through graph analysis, as taught by Bebee Col. 13 lines 39-52.

Scarborough as modified by Yin and Bebee does not specifically disclose wherein the graph attention neural network comprises a recurrent block and a task specific neural network layer, the recurrent block comprising a graph attention layer and a transition function.

However, D’Souza discloses wherein the graph attention neural network comprises a recurrent block and a task specific neural network layer, the recurrent block comprising a graph attention layer and a transition function (D’SOUZA [0034] lines 9-14, [0063] lines 7-10 and [0066] lines 7-19; which is able to show a recurrent neural network model thus viewed as having a recurrent block seen in using the output as future input, where it can be seen that it also include a neural network layer, an attention layer tied to graphical information thus viewed as a type of graph attention layer and a transition function seen in the transformation of the input information to output information seen in the connected dense layer that is about to transform the matrix input to an output information).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of D’Souza showing the specific of recurrent neural network into the neural network information of Scarborough as modified by Yin and Bebee for the purpose of improving the efficiency and accuracy associated with analysis as taught by D’Souza [0005] lines 1-8 and [0034] lines 3-14.

Scarborough as modified by Yin, Bebee and D’Souza does not specifically disclose wherein the number of recurring steps for each position in the recurrent block is determined automatically.

However, Riley discloses wherein the number of recurring steps for each position in the recurrent block is determined automatically (Riley [0029] lines 4-13; which shows automatically recurrent policy rules that can include the number of recurrences, where it is seen specifically above the recurring steps/blocks of the neural network where it is viewed that it would have its own recurrent policy so together can be viewed as teachings the recurrent blocked defined with the automatic recurrent policy information including the number of recurrences).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Riley showing the recurrent policy rules into the recurrent neural network information of Scarborough as modified by Ying, Bebee and D’Souza increasing usability by being able to define recurrent policy information for use, as taught by Riley [0029] lines 1-13.

As to claims 3, 16 and 22, Scarborough as modified by Yin and Bebee fails to disclose however, D’Souza discloses wherein the transition function comprises a fully-connected neural network layer (D’Souza [0066] lines 7-19; which shows as part of the dense layer used in the transform/transition the matrix input to output includes a fully connected neural network layer).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of D’Souza showing the specific of recurrent neural network into the neural network information of Scarborough as modified by Yin and Bebee for the purpose of improving the efficiency and accuracy associated with analysis as taught by D’Souza [0005] lines 1-8 and [0034] lines 3-14.

As to claim 7, Scarborough disclose a semiconductor apparatus comprising: one or more substrates (Scarborough Col. 9 lines 41-53; which shows the SISD processor thus viewed as including the circuit board substrate of the processor); and
logic coupled to the one or more substrates, wherein the logic is implemented at least partly in one or more of configurable logic or fixed-functionality hardware logic, the logic coupled to the one or more substrates to (Scarborough Col. 9 lines 41-53; which shows where the processors viewed as including a substrate can include logic/instruction where the processor can include be any suitable processor capable of executing instructions thus viewed as including processors of configurable logic or fixed functional hardware logic in an operating system environment):

The remaining limitations of the claim are comparable to claim 1 above and rejected under the same reasoning.

As to claim 9 it is comparable to claim 3 above and rejected under the same reasoning.

Claims 2, 8, 15 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Scarborough, Yin, Bebee, D’Souza and Riley as applied to claims 1, 7, 14 and 20 above, and further in view of Li et al. (Pub. No. US 2020/0081909 A1)

As to claim 2, 8, 15 and 21, Scarborough discloses wherein the dependence graph is to map dependencies between instructions in the plurality of IR code instructions (Scarborough Col. 3 lines 3-13 and Col. 6 lines 49-51; which shows the generated dependency graph based on the code instructions thus viewed as the dependency between the instructions where the specifics of IR code instructions can be seen specifically disclosed above).

Scarborough as modified by Yin, Bebee, D’Souza and Riley does not specifically disclose wherein each graph embedding vector is to model as a graph an operation, an associated argument and an associated argument type for an instruction of the plurality of IR code instructions.

However, Li discloses wherein each graph embedding vector is to model as a graph an operation, an associated argument and an associated argument type for an instruction of the plurality of IR code instructions (Li [0042] lines 5-14; which shows the use of the vector to model information including argument/variable information of the event and all information of documents of the event thus viewed as including specific type information as well).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Li showing the detail of embedded vector information into the embedded vector of Scarborough as modified by Yin, Bebee, D’Souza and Riley for the purpose of increasing usability by increasing the amount of detail included in the embedded vector, as taught by Li [0042] lines 5-14

Claims 4, 10, 17 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Scarborough, Yin, Bebee, D’Souza and Riley as applied to claims 1, 7, 14 and 20  above, and further in view of Dehghani et al. (Pub. No. US 2019/0354567 A1).

As to claims 4, 10, 17 and 23, Scarborough as modified by Yin, Bebee, D’Souza and Riley does not specifically disclose wherein the logic coupled to the one or more substrates is to apply dynamic per-position recurrence-halting to determine the number of recurring steps for each position in the recurrent block based on adaptive computation time.

However, Dehghani discloses wherein the logic coupled to the one or more substrates is to apply dynamic per-position recurrence-halting to determine the number of recurring steps for each position in the recurrent block based on adaptive computation time (Dehghani [0031] lines 3-16; which shows the use of adaptive computation time algorithm using in the process of dynamic halting to determine the number of steps needed where it is disclosed specifically above the specifics of the recurrent steps).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Dehghani showing the use of adaptive computation time in counting the number of steps, into the calculation of steps of Scarborough as modified by Yin, Bebee, D’Souza and Riley, for the purpose of increase efficiency by being able to dynamically modify the number of steps needed to process the information, as taught by Dehghani [0031] lines 3-11.

Claims 5, 11, 18 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Scarborough, Yin, Bebee, D’Souza and Riley as applied to claims 1, 7, 14 and 20 above, and further in view of Lim et al. (Pub. No. US 2014/0258997 A1).

As to claims 5, 11, 18 and 24, Scarborough as modified by Yin, Bebee, D’Souza and Riley does not specifically disclose wherein when performed the analysis of the compiled program code includes one of a software classification analysis, a thread coarsening analysis, or a heterogeneous scheduling analysis, and wherein when performed the enhancement of the program code includes program modifications to improve performance via at least one of loop vectoring or optimization pass ordering.

However, Lim discloses wherein when performed the analysis of the compiled program code includes one of a software classification analysis, a thread coarsening analysis, or a heterogeneous scheduling analysis, and wherein when performed the enhancement of the program code includes program modifications to improve performance via at least one of loop vectoring or optimization pass ordering (Lim [0039] lines 1-7 and [0057] lines 5-10; which shows, based on above disclosed optimization being performed, a compiling including optimization of passes including the ordering of the optimization passes and being able to perform scheduling analysis on information). 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Lim showing the specifics the specifics of pass optimization into the optimizations of Scarborough as modified by Yin, Bebee, D’Souza and Riley for the purpose of increasing usability by providing for more optimization options for use thus increase optimization desired available to use, as taught by Lim [0039] lines 1-7.

Claims 6, 12, 19 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Scarborough, Yin, Bebee, D’Souza and Riley as applied to claims 1, 7, 14 and 20 above, and further in view of Srinivasan et al. (Pub. No. US 2021/0133577 A1).

As to claims 6, 12, 19 and 25 Scarborough as modified by Yin, Bebee, D’Souza and Riley does not specifically disclose comprising a learning module to train the graph attention neural network, the learning module comprising one of a training neural network trained for classification or regression, or a deep reinforcement learning agent trained using a reward mechanism that favors solving a desired task.

However, Srinivasan discloses a learning module to train the graph attention neural network, the learning module comprising one of a training neural network trained for classification or regression, or a deep reinforcement learning agent trained using a reward mechanism that favors solving a desired task (Srinivasan [0060] lines 1-5; which shows a learning accelerator/module used in training the neural network tied to classification, where the specifics of the graph attention neural network are seen specifically disclosed above).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Srinvasan showing learning classification tied to the neural network, into the neural network system of Scarborough as modified by Yin, Bebee, D’Souza and Riley, for the purpose of helping to improve the technology of machine learning as taught by Srinvasan [0002] lines 13-17 and [0060] lines 1-5.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Scarborough, Yin, Bebee, D’Souza and Riley as applied to claim 7 above, and further in view of Doller et al. (Pub. No. US 2020/0273525 A1).

As to claim 13, Scarborough as modified by Yin, Bebee, D’Souza and Riley does not specifically disclose wherein the logic coupled to the one or more substrates includes transistor channel regions that are positioned within the one or more substrates.

However, Doller discloses wherein the logic coupled to the one or more substrates includes transistor channel regions that are positioned within the one or more substrates (Doller [0026] lines 1-12; which shows the logic tied to substrates that include transistor channel regions).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Doller showing the specifics of transistor channel regions into the logic coupled substrates of Scarborough as modified by Bebee, D’Souza and Riley for the purpose of increasing usability by providing more options of logic for use, as taught by Doller [0026] lines 1-12

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADFORD F WHEATON whose telephone number is (571)270-1779. The examiner can normally be reached Monday-Friday 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADFORD F WHEATON/Examiner, Art Unit 2193                                                                                                                                                                                                        

/Chat C Do/Supervisory Patent Examiner, Art Unit 2193